DETAILED ACTION
Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on 12/16/2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below. To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111  (if this Office action is non-final) or a reply under 37 CFR 1.113  (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31  followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20  have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below: 

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        

Status of Claims
The following is a Non-Final Office Action in response to Applicant’s Appeal Brief received on 12/16/2020. 
Claims 1-20 are considered in this Office Action. Claims 1-20 are pending. 

Response to Amendments
Applicant’s amendment necessitated the new grounds of rejections set forth in this Office Action.
Applicant’s arguments have been considered, and they overcome the U.S.C. 35 112(a).
Applicant’s arguments have been considered, and they overcome the U.S.C. 35 112(b).
Applicant’s amendments have been considered, and do not overcome the U.S.C. 35 101.
Applicant’s amendments have been considered, an updated 35 U.S.C. 103 rejection will address applicant’s amendments.
Applicant’s arguments have been considered, and they overcome the 35 U.S.C. 102 rejection.


Response to Arguments
Applicant’s argument concerning 112(a) (Brief pgs. 12-15) is found persuasive, the rejection concerning 112(a) of claim 3 is withdrawn. 
Applicant’s argument concerning 112(b) (Brief pgs. 15-17) is found persuasive, the rejection concerning 112(a) of claim 3 is withdrawn. 

Applicant’s arguments with respect to the 101 rejection to claims have been considered, but are not persuasive.

Applicant asserts that Claim 1 is directed to a “computer-implemented system” that includes, among other limitations, “a cloud-based encrypted database.” A database by definition stores data. There is no other way to interpret this limitation. Data cannot be stored in thin air and must be stored in a piece of physical hardware. Even a cloud-based database is embodied in a piece of tangible hardware with semiconductor integrated circuits or some other memory technology that has to physically store the “0” and “1” bits that make up the data. Appellant is not aware of any database that doesn’t have a physical and tangible form. Further, claims 1-7 are not directed to software per se but are drawn toward a computer-implemented system that is patent eligible by furthering citing to paras. 10 of instant application. 
The examiner respectfully disagrees. It is first noted by the examiner that the computer readable medium is capable of being embodied as software per se (See Applicant Specification paras. 0018), which does not fall within one of the statutory categories of subject matter. It is further noted that the cited para. 
Next Applicant asserts that the Examiner has not complied with the 2019 PEG because the Examiner has not identified “the specific limitation(s) in the claim under examination...that the examiner believes recites an abstract idea.” The claims do not recite the specific limitation of “matching a foster youth with foster family based on matching criteria.” 
The examiner respectfully disagrees. Examiner notes that in accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of organization human activities, which falls into the “Certain method of organizing human activity” group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recites the abstract idea of matching a foster youth with foster family based on matching criteria, which falls within the abstract idea of managing personal behavior or relationships or interactions between people (including social activities). The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1 a cloud-based encrypted database; a web portal for a placement entity configured to enable creation of a profile containing real-time data for each youth in a foster care program, including age, sex, race, school location, medical history, special needs, hobbies, and interests, and storing the youth profile data and role- based data access permissions in the encrypted database; a web portal for a recruitment entity configured to enable notification of new prospective foster families desiring to become fully licensed families, creation of these new foster families based on home studies and uploaded documentation, and linkage to licensing entities to complete a license process for the new foster families, and storing  foster family profile data and role- based data access permissions in the encrypted database; a web portal for a licensing entity configured to enable creation of a profile containing real-time data for each foster family, including family members' composition, race, sex, and desired age for a foster child, location of home, school assignment, pets, willingness to deal with medical and/or mental illness issues, rating and status, and storing the foster family profile data and role-based data access permissions in the encrypted database; a matching engine configured to access the cloud-based encrypted database to search the youth and foster family profiles, the matching engine further configured to identify best matches between foster families and youths, and generating a referral match; and a web portal for each foster family configured to enable updating of foster family profile data, receiving new referral matches, and communicating with the licensing entity via messages.  
Next the applicant argues that the claims are not concerned with any of the subject matter recited in 2019 PEG: “fundamental economic principles or practices...; commercial or legal interactions...; advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people....”, and further reciting analogous case Ex Parte Young Jea Shin, No. 2017-010994 that deal with “[a] recruitment system for generating a Job Report in a network environment.” The Judges agreed with the Appellants that the Examiner “overgeneralizes the present claims at a high level of abstraction because the Examiner ignores specific limitations.” 
The examiner respectfully disagrees. The claims clearly recite the abstract idea of matching a foster youth with foster family based on matching criteria (i.e. two profiles), which falls within the abstract idea of managing personal behavior or relationships or interactions between people (including social activities), which falls into the “Certain method of organizing human activity” group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. 
In response to applicant’s allegation that Ex Parte Young Jea Shin, No. 2017-010994 is analogous to applicant’s invention, the examiner respectfully disagrees. The examiner notes that applicant’s argument amount to a general allegation that the fact pattern of cases are different. Moreover, the examiners notes that the claims are evaluated in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”), where the claims are recognized as an abstract idea if they fall into one of the enumerated groupings of abstract ideas set forth in the 2019 PEG, not by comparing them to court cases.

The Examiner respectfully disagrees. The additional elements are directed to cloud-based encrypted database, web portal, role- based data access permissions in the encrypted database, a web portal for a placement entity, a web portal for a recruitment entity, a web portal for a licensing entity, a matching engine, a web portal for each foster family, and database . However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Further, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer (Applicant’s specification para. 0012), which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.
The Examiner further emphasizes that merely using a general purpose computer to analyze data (execute instructions), without more, does not improve the performance of a computer or any technology at all, but merely employs generic technology as a tool to perform the steps of the abstract idea, such that any improvement achieved by automating the processing of communications would come from the capabilities of a general-purpose computer, rather than the sequence of steps/activities recited in the 
Applicant’s arguments concerning claims 16-20 ineligibility for being directed to software per se was found persuasive. However, Examiner notes that claims 16-20 recite “A computer-readable storage medium having encoded thereon computer-executable instructions configured for carrying out a computer- implemented method comprising:” embodying various instructions.  The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of “computer-executable instructions”.  There is no special definition, and the specification does not preclude the use of signals.   As a result, Claims 16-20 encompass within its scope signals per se and are thus not statutory.  See In re. Nuijten, 500 F.3rd 1346, 1356-57. An updated 101 rejection will address application’s claims 16-20.
Examiner notes that claims 8 and 16 recite substantially the same limitations as claim 1, and therefore are subject to the same rationale. 
Accordingly, Applicant’s argument concerning the 101 rejection is not persuasive and the rejection is therefore maintained.

Applicant’s arguments with respect to the 103 rejection to claims have been considered, but are not persuasive.
 There is no mention or suggestion in Feeler of any user who is associated with a recruitment entity, licensing entity, as well as a placement entity and foster families.
The examiner respectfully disagrees. Examiner will interpret “Feeler” as Feely (US 2012/0166206 A1) hereinafter. Next, Feeler clearly teaches Figs. 5A #504 (enrollment), 5C, and 5B illustrates a web portal. 0090 describes enrollment section, while para. 0098 describes resource families that are willing to foster children, para. 103 some attributes of the resource family component include services/enrollments 5017 licenses approvals 5019, notes 5020, and social history 5021, wherein para. 0101 the user submits the resource family for assessment. During the assessment in operation 503, the user completes a home study and enters the results into the system through the checklist and associated service document. At any point, users enter notes about contacts with the resource family. Depending on the outcome of the home study and other interactions, the user recommends the resource family. If the family is recommended for approval, a user tracks licenses, checks available beds, and enrolls the family i.e., stores the family information in the resource family database in operation 507. Further, Para. 107-109 describes Licenses may have a work flow with one or more levels of approval, dates 5022 such as expiration date which renders the license ineffective, applications for number of children 5023 allowed to be placed with the resource family with indications for types of children that the resource family would accept. 
Next Applicant argues that Feeler and Heath do not disclose or suggest the users accessing the web portals using role-based access permissions.
The examiner respectfully disagrees. Feely clearly teaches in paras. 0048-0050 and 0052 describe different role access levels to access data/profiles, wherein external users can be granted limited, secure access a web portals. 
Accordingly, Applicant’s argument concerning the 103 rejection is not persuasive, an updated 103 rejection will address applicant’s arguments.

Applicant’s arguments with respect to the 102 rejection to claims have been considered, but are persuasive. An updated 103 rejection will address applicant’s arguments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below, on accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
Step 1. in accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claims 8-15) is directed to one of the eligible categories of subject matter and therefore satisfies Step 1. Claims 1-7 fails to satisfy Step of the eligibility inquiry because the claimed “A computer-implemented system” lacks any physical/hardware elements that would render the system and the computer-readable medium as a machine or article of manufacture. Instead, the system and the computer readable medium are capable of being embodied as software per se (See Applicant Specification paras. 0018), which does not fall within one of the statutory categories of subject matter, and therefore claims 1-7 fails to satisfy Step 1 of the eligibility inquiry. Claim 16-20 recite “A computer-Nuijten, 500 F.3rd 1346, 1356-57.  Examiner suggests adding the term “non-transitory" to the Claims.   Since the system and the computer-readable medium could feasibly be amended to incorporate hardware limitation, this embodiment is further analyzed under Step 2 of the eligibility inquiry.  
Step 2A. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of organization human activities, which falls into the “Certain method of organizing human activity” group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recites the abstract idea of matching a foster youth with foster family based on matching criteria, which falls within the abstract idea of managing personal behavior or relationships or interactions between people (including social activities). The recitation of generic computer components does not negate that the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1 a cloud-based encrypted database; a web portal for a placement entity configured to enable creation of a profile containing real-time data for each youth in a foster care program, including age, sex, race, school location, medical history, special needs, hobbies, and interests, and storing the youth profile data and role- based data access permissions in the encrypted database; a web portal for a recruitment entity configured to enable notification of new prospective foster families desiring to become fully licensed families, creation of these new foster families based on home studies and uploaded documentation, and linkage to licensing entities to complete a license process for the new foster families, and storing  foster family profile data and role- based data access permissions in the encrypted database; a web portal for a licensing entity configured to enable creation of a profile containing real-time data for each foster family, including family members' composition, race, sex, and desired age for a foster child, location of home, school assignment, pets, willingness to deal with medical and/or mental illness issues, rating and status, and storing the foster family profile data and role-based data access permissions in the encrypted database; a matching engine configured to access the cloud-based encrypted database to search the youth and foster family profiles, the matching engine further configured to identify best matches between foster families and youths, and generating a referral match; and a web portal for each foster family configured to enable updating of foster family profile data, receiving new referral matches, and communicating with the licensing entity via messages.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed a cloud-based encrypted database, a web portal for a placement entity, a web portal for a recruitment entity, a web portal for a licensing entity, a matching engine, a web portal for each foster family, and database. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. These elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must 
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) are directed to a cloud-based encrypted database, a web portal for a placement entity, a web portal for a recruitment entity, a web portal for a licensing entity, a matching engine, a web portal for each foster family, and database, though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (para. 10) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  Examiner takes Official Notice that cloud-based encrypted database, web portal, role- based data access permissions in the encrypted database, and database are well-understood, routine, and conventional activity in the art, which does not add significantly more. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to ‘implement[ing] the abstract idea of intermediated settlement on a generic computer’, it cannot save OIP's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted).  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”.

The dependent claims are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea (i.e., Claims 2-7 recite plurality of modules, which is recited at high-level of generality and the additional elements recited merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and thus the claims are directed to an abstract idea. Claims 9-15 recites web portal to receive, input, and display data, which is recited at high-level of generality and the additional elements recited merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and thus the claims are directed to an abstract idea. ), without additional elements that integrate the abstract idea into practical application and without additional elements that amount to significantly more to the claims.
The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of managing personal behavior or relationships or interaction between two people, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kathleen Feely (US 2012/0166206 A1, hereinafter “Feely”), in view of Stephan Heath (US 2013/0268357 A1, hereinafter “Heath”) in view of NPL Mriduk Nanda (“Active brothers would like family that goes camping”, publication year 2010, hereinafter “Nanda”).
Claim 1:
Feely teaches: 
a web portal for a placement entity configured to enable creation of a profile containing real-time data for each youth in a foster care program, including age, sex, race, school location, medical history, special needs, …, and storing the youth profile data and role- based data access permissions in the encrypted database[Fig. 2A and paras. 0075, 0078-0079 a web portal for a placement of a profile containing information about a youth in a foster care program including age, sex, race, address, and medical history. Further, para. 0079 describes some basic information may be hard coded into the system and may not be changeable in order to comply with federal reporting or other requirements (e.g., the choices available for race). Para. 0091information about the people involved in the case is automatically stored in the people database. Paras. 0048-0050 and 0052 describe different role access levels to access data/profiles. Para. 0043 data management system is updated, in real-time, providing current view of the entities and data in the system.  ]
a web portal for a recruitment entity configured to enable notification of new prospective foster families desiring to become fully licensed families, creation of these new foster families based on home studies and uploaded documentation, and linkage to licensing entities to complete a license [para. 0091 describes a database; Figs. 5A #504 (enrollment), 5C, and 5B illustrates a web portal. 0090 describes enrollment section; para. 0098 describes resource families that are willing to foster children; para. 103 some attributes of the resource family component include services/enrollments 5017 licenses approvals 5019, notes 5020, and social history 5021. para. 0101 the user submits the resource family for assessment. During the assessment in operation 503, the user completes a home study and enters the results into the system through the checklist and associated service document. At any point, users enter notes about contacts with the resource family. Depending on the outcome of the home study and other interactions, the user recommends the resource family. If the family is recommended for approval, a user tracks licenses, checks available beds, and enrolls the family i.e., stores the family information in the resource family database in operation 507. Para. 107-109 describes Licenses may have a work flow with one or more levels of approval, dates 5022 such as expiration date which renders the license ineffective, applications for number of children 5023 allowed to be placed with the resource family with indications for types of children that the resource family would accept. Paras. 0048-0050 and 0052 describe different role access levels to access data/profiles; Fig. 1 describes notification and messaging element]; 
a web portal for a licensing entity configured to enable creation of a profile containing real-time data for each foster family, including family members' composition, race, sex, and desired age for a foster child, location of home, school assignment, pets, willingness to deal with medical and/or mental illness issues, rating, and status, and storing the foster family profile data and role-based data access permissions in the encrypted database[para. 0091 describes a database; Figs. 5A #501, 5B, and para. 0099, 0110 , and 0087 describe creating a profile for foster family including  identity information, contact information, address information, relationship information i.e., other members in the family (family composition); para. 0101 stores the family information in the resource family database in operation 507.  Para. 0086t he family's ability to accept male/female youth and children of certain ages. It also considers the geographic location of both the youth and the family and the ability of the family to care for a special needs youth Paras. 0048-0050 and 0052 describe different role access levels to access data/profiles. [0104] Service documents 5016 are similar to the service documents described with respect to the service documents attribute as it relates to people. For example, service document 5016 may include a home study, foster family annual review, foster family closing assessment and so on (rate and status)]; 
a matching engine configured to access the cloud-based encrypted database to search the youth and foster family profiles, the matching engine further configured to identify best matches between foster families and youths, and generating a referral match [para. 0091 describes a database; fig. 1 and para. 0067 describe searches and matches 105; para. 0082services attribute 2030 (refer back to FIG. 2A) may include the following three fields: placement, matches, and enrollments. Para. 0086 matching provides a preset algorithm for determining places that are likely to be good matches for the youth. The preset algorithm calculates and assigns weight to various criteria in order to help match a youth with a potential foster family; para. 0088 describes generating matching scores based on information presented]; 
and a web portal for each foster family configured to enable updating of foster family profile data, receiving new referral matches, and communicating with the licensing entity via messages[para. 0050 describes users with access can update information; fig. 1 describes a communication component including notification and messaging element part of the system; and 0052 users can be granted limited, secure access to a case to receive and send messages and files; 0076 describes a user adding a new referral; para. 0088 describes generating matching scores based on information presented].
Feely does not explicitly teach the following limitation, however Heath 
a cloud-based encrypted database [para. 0371 database management systems in the cloud using encryption technologies and/or filters to provide information];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Heath with Feely, because the reference are analogous and compatible since they are both directed to feature for cloud-based systems, and because combing Feely with Heath’s cloud-based encrypted database would provide secure database for users. 
While Feely teaches Fig. 2A and paras. 0075, 0078-0079 a web portal for a placement of a profile containing information about a youth in a foster care program including age, sex, race, address, and medical history. Further, para. 0079 describes some basic information may be hard coded into the system and may not be changeable in order to comply with federal reporting or other requirements (e.g., the choices available for race). Para. 0091information about the people involved in the case is automatically stored in the people database. Paras. 0048-0050 and 0052 describe different role access levels to access data/profiles. It does not explicitly teach that foster youth information includes hobbies, and interests, however Nanda teaches:
hobbies and interests of foster youth [pages 1 and 2 include information associated with foster youth looking to be matched with foster parents. The information include interests and hobbies].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nanda with Feely, because the reference are analogous and compatible since they are both directed to foster care system, and because combing Feely with Nanda to include information such as hobbies and interests of foster youth would provide a more inclusive match. 

Claim 16:
Regarding claim 16, it is directed to a computer readable medium for performing substantially similar limitations as those set forth in claim 1 and discussed above. Accordingly, Feely, teaches in 

Claim 3/18:
Feely teaches the following limitation: 
The computer-implemented system of claim 1, further comprising an endorsement module accessible by the foster family via the foster family web portal, by the licensing entity via the licensing web portal, and by the placement entity via the placement web portal [paragraphs 0048-0050 and 0052 describes different role access levels for users to access data/profile/modules; Further, figs.  2A-8f illustrates different module accessible by users]

Claim 4/19:
Feely teaches the following limitation: 
The computer-implemented system of claim 1, further comprising a notes module accessible by the foster family via the foster family web portal, by the licensing entity via the licensing web portal, and by the placement entity via the placement web portal [paragraphs 0048-0050 and 0052 describes different role access levels for users to access data/profile/modules; Further, fig. 7 illustrates a notes module].

Claim 5:
Feely teaches the following limitation: 
The computer-implemented system of claim 1, further comprising a document upload module accessible by the foster family via the foster family web portal, by the licensing entity via the licensing web portal, and by the placement entity via the placement web portal [paragraphs 0048-0050 and 0052 describes different role access levels for users to access data/profile/modules; Further, para. 0144 describes a document upload module].

Claim 6:
Feely teaches the following limitation: 
The computer-implemented system of claim 1, further comprising a reporting module accessible by the foster family via the foster family web portal, by the licensing entity via the licensing web portal, and by the placement entity via the placement web portal [paragraphs 0048-0050 and 0052 describes different role access levels for users to access data/profile/modules; Further, para. 0220 describes a report module].

Claim 7/20:
Feely teaches the following limitation: 
The computer-implemented system of claim 1, further comprising a notification module displaying notification messages accessible by the foster family via the foster family web portal, by the licensing entity via the licensing web portal, and by the placement entity via the placement web portal [paragraphs 0048-0050 and 0052 describes different role access levels for users to access data/profile/modules; Further, Figs. 9A and 9B and para. 0136 describes a notification].

Claims 2 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Kathleen Feely (US 2012/0166206 A1, hereinafter “Feely”) in view of Stephan Heath (US 2013/0268357 A1, hereinafter “Heath”) in view of NPL Mriduk Nanda (“Active brothers would like family that goes camping”, publication year 2010, hereinafter “Nanda”), as applied in claim 1 and 16, in view of Paul H. Robb (US 7,890,405 B1, hereinafter “Robb”).
Claim 2/17:
Although Feely in paragraphs 0048-0050 and 0052 describes different role access levels for users to access data/profiles, Feely does not explicitly teach calendar module, however Robb 
a calendar module accessible by the foster family via the foster family web portal, by the licensing entity via the licensing web portal, and by the placement entity via the placement web portal [col. 31 lines 11-36 describes calendar module accessible by different participant; further, col. 18 lines 49-53 describes registering user account and login in using a username and password. Examiner Notes: a person ordinary in the art would recognize that different access role is equivalent to what is taught in the claim].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Robb with Feely and Heath, because the reference are analogous and compatible since they are directed to cloud-based system to manage user data, and because combing Feely and Heath with Robb’s calendar module would provide means for user to efficiently manage their calendar and deadline. 


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kathleen Feely (US 2012/0166206 A1, hereinafter “Feely”) in view of NPL Mriduk Nanda (“Active brothers would like family that goes camping”, publication year 2010, hereinafter “Nanda”).
Claim 8:
Feely teaches the following limitation: 
receiving, from a referring entity, real-time profile information about a foster family, including data about family members' composition, race, sex, and desired age for a foster child, location of home, school assignment, pets, and willingness to deal with medical and/or mental illness issues, and storing the foster family profile information in a secure database[para. 0091 describes a database; Figs. 5A #501, 5B, and para. 0099, 0110 , and 0087 describe creating a profile for foster family including  identity information, contact information, address information, relationship information i.e., other members in the family (family composition); para. 0101 stores the family information in the resource family database in operation 507.  Para. 0086t he family's ability to accept male/female youth and children of certain ages. It also considers the geographic location of both the youth and the family and the ability of the family to care for a special needs youth Paras. 0048-0050 and 0052 describe different role access levels to access data/profiles. [0104] Service documents 5016 are similar to the service documents described with respect to the service documents attribute as it relates to people. For example, service document 5016 may include a home study, foster family annual review, foster family closing assessment and so on (rate and status)];
searching and identifying, in real-time, in response to the received foster family profile information, at least one foster child in a foster system database having characteristics including age, sex, school location, medical history, … best matched for the foster family [Fig. 2A and paras. 0075, 0078-0079 a web portal for a placement of a profile containing information about a youth in a foster care program including age, sex, race, address, and medical history. Further, para. 0079 describes some basic information may be hard coded into the system and may not be changeable in order to comply with federal reporting or other requirements (e.g., the choices available for race). Para. 0091information about the people involved in the case is automatically stored in the people database. Paras. 0048-0050 and 0052 describe different role access levels to access data/profiles. Para. 0043 data management system is updated, in real-time, providing current view of the entities and data in the system]; 
and electronically transmitting, in real-time, information about the identified at least one foster child to the referring entity[paras. 0054 and 0089When a resource family and youth are matched, all other users can see that indication].
While Feely teaches Fig. 2A and paras. 0075, 0078-0079 a web portal for a placement of a profile containing information about a youth in a foster care program including age, sex, race, address, and medical history. Further, para. 0079 describes some basic information may be hard coded into the system and may not be changeable in order to comply with federal reporting or other requirements (e.g., the choices available for race). Para. 0091information about the people involved in the case is automatically  hobbies, and interests, however Nanda teaches:
hobbies and interests of foster youth [pages 1 and 2 include information associated with foster youth looking to be matched with foster parents. The information include interests and hobbies].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nanda with Feely, because the reference are analogous and compatible since they are both directed to foster care system, and because combing Feely with Nanda to include information such as hobbies and interests of foster youth would provide a more inclusive match. 

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kathleen Feely (US 2012/0166206 A1, hereinafter “Feely”) in view of NPL Mriduk Nanda (“Active brothers would like family that goes camping”, publication year 2010, hereinafter “Nanda”), as applied in claim 8, in view of Paul H. Robb (US 7,890,405 B1, hereinafter “Robb”).
Claim 9:
Feely teaches: 
The method of claim 8, further comprising: providing a web portal interface to the referring agency personnel to input information and access to real-time information including foster child cases; and providing a web portal interface to the foster family to input information and access to real-time information including information about a foster youth placed with the foster family, and [information] associated with the foster child [figs. 2A to 8F and paras. 0013-014 describes inputting information and access information about foster youth and foster family].
Feely does not explicitly teach the following limitation, however Robb teaches:
calendar for appointments [col. 31 lines 11-36 describes calendar module accessible by different participant and wherein the user can access the calendar feature where meetings, conferences, due dates, tasks, social activities and other events may be coordinated; further, col. 18 lines 49-53 describes registering user account and login in using a username and password. Examiner Notes: a person ordinary in the art would recognize that different access role is equivalent to what is taught in the claim].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Robb with Feely, because the reference are analogous and compatible since they are directed to cloud-based system to manage user data, and because combing Feely with Robb’s calendar module would provide means for user to efficiently manage their calendar and deadline. 

Claim 10:
Feely further teaches:
The method of claim 9, further comprising providing a web portal interface to a placement agency personnel to update information about the foster child and provide access to real-time information about the foster child [para. 0050 describes two or more users can access and update the same documents and data elements simultaneously related to foster youth and family].

Claim 11: 
Feely teaches the following limitation:
The method of claim 10, further comprising displaying notification to at least one of the foster family, referring agency personnel, and placement agency personnel via at least one of the web portals [Figs. 9A and 9B describes notification being illustrated to user via a web portal. Para. 00136 based on the designated roles and/or involvement in the case and specific events associated with the case (or resource family), notifications may be sent to users].

Claim 12:
Feely teaches: 
The method of claim 10, further comprising transmitting messages to at least one of the foster family, referring agency personnel, and placement agency personnel via at least one of the web portals [para. 0052 describesusers can be granted limited, secure access to a case to receive and send messages ].

Claim 13: 
Feely teaches: 
The method of claim 10, further comprising receiving and storing notes related to at least one of the foster family and foster child via at least one of the web portals [Fig. 7 and paras. 0128-131 describe receiving and saving notes related to one of foster family or youth].

Claim 14: 
Feely teaches: 
The method of claim 10, further comprising receiving and storing endorsements relating to a foster family via at least one of the web portals [para. 0108 describes licenses having different approval levels and para. Para. 0109 describes receiving and storing licensing information].

Claim 15: 
Feely does not explicitly teach the following limitation, however Robb teaches:
The method of claim 10, further comprising scheduling appointments for least one of the foster family and foster child via at least one of the web portals [col. 31 lines 11-36 describes users may use the calendar to schedule meetings].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
David Springett (US 2007/0265965 A1): it relates to a method for collecting, storing, displaying and updating medical records, education records, and foster youth data over Internet. Real-time status and event monitoring system for foster children with various user levels of access.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-5721.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.K.A./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683